Citation Nr: 1546293	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  06-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to September 26, 2009.  

2.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period between September 26, 2009, and December 29, 2009.  

3.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's PTSD for the period on and after December 29, 2009.  

4.  Entitlement to an effective date prior to December 29, 2009, for the award of a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	M. Royle, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1970 to April 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal a May 2011, decision in which the Appeals Management Center (AMC) granted service connection for PTSD and assigned a 30 percent evaluation for the period from December 20, 2002, to September 25, 2009, a 50 percent evaluation for the period from September 26, 2009, to December 28, 2009, and a 70 percent evaluation for the period on and after December 29, 2009, for that disability.  In November 2012, the RO, in pertinent part, granted a TDIU and effectuated the award as of December 29, 2009.  

In August 2015, the Veteran was informed that the Veterans Law Judge who had conducted his May 2007 Board hearing on the issue of entitlement to service connection for PTSD had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In August 2015, the Veteran indicated that he did not want an additional Board hearing.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In reviewing the record, the Board observes that the Veteran's PTSD appears to have increased in severity since he was last afforded a VA psychiatric examination in September 2012.  The September 2012 VA psychiatric examination report states that the Veteran was diagnosed with PTSD and associated depression.  A Global Assessment of Functioning (GAF) score of 48 was advanced.  A January 2013 VA psychiatric hospital discharge summary states that the Veteran was diagnosed with PTSD, major depression, "psychosis NOS (substance induced psychosis vs primary psychotic disorder);" and alcohol abuse.  A GAF score of 25 was advanced upon admission to the hospital.  Upon discharge from the hospital, the Veteran was given a GAF score of 35.  VA clinical documentation dated in March 2013 and July 2013 reflect that GAF scores of 45 and 50 were advanced.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that further VA psychiatric evaluation is necessary to adequately resolve the issues raised by the instant appeal.  

Clinical documentation dated after April 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his PTSD after April 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2014.  

3.  Schedule the Veteran for a VA psychiatric examination to evaluate the current nature and severity of the Veteran's PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

